Storks, J.
The plaintiff in this bill alleges, that an agreement was entered into between the defendant and his wife before their intermarriage, that certain personal property, then owned by her, consisting of promissory notes, should remain her sole and separate property after her marriage ; that the avails of a part of said property were delivered by her to him, after their marriage, to be invested by him in certain land, for her and in her name ; and that land was purchased accordingly ; but that the conveyance thereof was taken to him; and that the legal title is now in him; and therefore, seeks to compel a conveyance from him to the plaintiff, who is one of her heirs, and claims an assignment from her other heirs of all their interest in her estate, of the legal title to such land, or the payment by him to the plaintiff, of the amount so received by him from his wife.
If there was such an antenuptial agreement, it would constitute her, in equity, a feme sole, in regard to said property; and any contract respecting it, between her and her husband, or any disposition of it by her, which would, were it not for the intermarriage between them, create any right or obligation in her favour, against him, would be enforced.
On the question, which appears to be referred to us, by the committee, as to the admissibility of the evidence received by them to prove the loss, and also the terms, of the agreement, we perceive no objection to its relevancy for that purpose ; nor has any question been made before us, on that subject.
But we are not satisfied, that any antenuptial agreement between the defendant and his wife is found, in this case, with sufficient clearness and definiteness, to warrant a decree founded on its supposed existence. That there was some agreement between them, before marriage, respecting the property, is indeed found ", but of the precise terms or substantial import of it, the report of the committee leaves us in entire doubt, excepting that it finds, as one of the terms of the agreement, that she was to retain the sole use and controul of the said notes, as a feme sole. As the husband, but for such contract as is set up here, would, by virtue of the marriage, become entitled to all the personal property ofhis wife, and, in our state, arrangements by which the latter shall have separate and independent interests in property during cover-ture, are not favoured, the evidence of an agreement, depri*588ving the former of what would otherwise be one of his rights, acquired by the marriage, ought to be quite clear and satisfactory ; and as the effect of it depends on the whole of its stipulations taken together, it would be quite unsafe to pronounce on the rights acquired by it, upon such a partial knowledge of its terms as is furnished by this report.
The view, however, which we have taken of the other claims of the plaintiff, renders it unnecessary for us to decide upon the effect of the finding of the committee, as to the terms of said contract, because, supposing its terms to have been sufficiently shown, the report finds no such agreement between the defendant and his wife, respecting the moneys, the avails in part of the note against Babcock, which the defendant received from his wife during the coverture, nor any such circumstances attending the reception or subsequent investment or disposition by him of those moneys, that he can either be now treated as a trustee for her heirs of the land purchased by him with those moneys, and therefore decreed to place the legal title to said land in those heirs, or in the plaintiff representing them,-to be directed, on this bill, to pay to those heirs, or the plaintiff, the amount of said moneys.
In the first place, no agreement that the amount, which the defendant so received, should be invested in land, in the name or for the use of his wife, is found by the committee ; although circumstances are found, which conduce to show such an agreement; but it is not the province of the court to find the facts in this case, from the evidence presented to us, by the committee. It is the duty of the committee to find and report the facts which are proved before them ; and it is only on the facts so reported, that a decree can be based, unless, indeed, additional facts are found by the court, which is not the case here. The finding that there was a just expectation, on the part of the wife, that the money received by the defendant, would be invested in land, in her name, is quite too loose, to justify us in proceeding, on the ground that there was any specific agreement between them on the subject; much less, to enable us to determine what were the precise terms of the agreement, if any was made. Especially is this so, where, as in this case, the circumstances reported to us, would lead us strongly to infer whatever may have been the original agreement between them, a subsequent acquiescence, *589by the wife, in his disposition of the money, and of the land purchased with it. and an abandonment by her of any trust upon which said money was received by him, which it would be competent for her to make. Imlay & al. v. Huntington, ante, 146.
But, in the next place, it appears, that the land purchased by him, ha# been sold and conveyed by him ; and that, therefore, it is out of his power to vest the legal title to it in her heirs, or the plaintiff; and it is not found, nor is there any reason to infer, that the purchaser from the defendant ever had any notice that the land, while held by the latter, was clothed with any trust for his wife, whereby it would pass to such purchaser, subject to such trust. `We are therefore of opinion, on the facts reported to us, that whatever claim the wife of the defendant had, during her life, or her heirs now have, against him, arising out of the reception by him of a part of the avails of her separate property, such claim constituted only a pecuniary indebtedness, for the recovery of which, by her heirs, a bill in equity is not only unnecessary, but an inappropriate remedy, and which should be enforced by an action at law against the defendant, in favour of the administrator of his wife. Although the remedy 1w hci , during the coverture, on a claim of this character against her liu~band, must have been in a court of equity, by reason of their legal unity, which would prevent theni from suing each other iii a court of law, such reason ceases, on her death, when an administrator may be appointed on her c~tate, ~rho may prosecute and recover of her husband, any debt due from him to her, at her decease. See Baldwin v. Carter, 17 Conn. R. 201. The legal title to all personal property, then owned by her, vests, not in her heirs, but in her c~eeutor or admmistrator ; by whom only, as a general rule, can it be recovered and the distribution of what remains of her estate, on a settlement of it in the ordinary mode, is to be made to those entitled to it, through the instrumentality of the court of proi ate, according to the general provisions of law br that purpose. The reason of this course is obvious, when it is considered, that other persons. besides heirs, may have an interest in the estate ; and that their rights can he ascertained or protected, only by means of such a regular settlement as the law requires. There may indeed be peculiar circumstances, where relief *590will be granted to those ultimately entitled to the estate of a deceased person, without the formality of a regular administration in a court of probate ; but in this case, no such circumstances are claimed to exist. On the ground, therefore, that the plaintiff, representing the heirs of Mrs. Howard, has no legal title, and it does not appear that he has any equitable title, to the debt which is claimed to have been due from the defendant to his wife, at her decease; and that it can only be recovered through her administrator; the plaintiff is not entitled to a decree on this bill, for the amount of such debt.
We therefore advise, that the bill be dismissed.
In this opinion the other Judges concurred.
Bill dismissed.